Exhibit 10.3

Execution Copy

LOAN AGREEMENT

between

ANDEAVOR LOGISTICS LP

As the Borrower

and

MARATHON PETROLEUM CORPORATION

As the Lender

Dated as of December 21, 2018



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Loan Agreement”) is entered into as of December 21,
2018 (the “Effective Date”), by and between Andeavor Logistics LP, a Delaware
limited partnership (the “Borrower”), and Marathon Petroleum Corporation, a
Delaware corporation (the “Lender”). The Borrower and the Lender may be
singularly referred to as a “Party” and collectively referred to as the
“Parties.”

RECITALS:

WHEREAS, the Borrower desires extensions of credit from the Lender to fund
general partnership expenditures, which may include, from time-to-time, working
capital requirements, capital expenditures and acquisitions;

WHEREAS, as of the Effective Date, the Lender beneficially owns, indirectly
through its interest in other subsidiaries, a majority of the outstanding common
units of the Borrower and all of the outstanding membership interests of Tesoro
Logistics GP, LLC, the general partner of the Borrower, and as such, the Lender
stands to benefit from extending credit to the Borrower; and

WHEREAS, the Lender and the Borrower have agreed to enter into this Loan
Agreement pursuant to which loans may be extended by the Lender to the Borrower,
from time-to-time on a non-committed, revolving basis, on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual representations,
warranties and covenants in this Loan Agreement, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Capitalized terms used in this Loan Agreement have the meanings and are
subject to the rules of construction set forth in Appendix A.

ARTICLE 2

LOAN

2.1 Loans. Subject to the terms provided for in this Loan Agreement, the Lender
shall from time-to-time on or after the Effective Date make loans to the
Borrower on a revolving basis (each, a “Loan” and collectively, the “Loans”), as
requested by the Borrower and agreed to by the Lender (in the Lender’s sole
discretion), in amounts that do not result in the aggregate principal amount of
all Loans in the aggregate exceeding Five Hundred Million U.S. Dollars
($500,000,000) at any one time outstanding.

2.2 Maturity. The entire unpaid principal amount of the Loans (together with all
accrued and unpaid interest and other amounts, if any, payable hereunder) shall
mature and become due and payable on the fifth anniversary of the Effective Date
(such date, the “Maturity Date”)

 

1



--------------------------------------------------------------------------------

unless repayment is earlier demanded by the Lender. The Lender may demand
payment of all or any portion of the outstanding principal amount of the Loans
(together with all accrued and unpaid interest and other amounts, if any,
payable hereunder) at any time prior to the Maturity Date by providing written
demand to the Borrower, provided that the Lender may not make any partial demand
for payment in an amount less than Two Million U.S. Dollars ($2,000,000). The
Borrower shall pay any amounts so demanded not later than three business days
following the receipt by the Borrower of the written demand.

2.3 Optional Prepayment. The Borrower may, at any time prior to the Maturity
Date and without penalty, pay all or any portion of the unpaid principal amount
of the Loans (together with all accrued and unpaid interest and other amounts,
if any, payable hereunder), provided that the Borrower may not make any partial
prepayment in an amount less than Two Million U.S. Dollars ($2,000,000).

2.4 Promissory Note. The Loans will be evidenced by a single Non-negotiable
Promissory Note, dated as of the Effective Date (the “Promissory Note”), to be
executed by the Borrower in a form acceptable to the Lender concurrently with
the execution and delivery of this Loan Agreement. The Promissory Note shall be
delivered to and made payable to the Lender. The Lender shall record, on a
schedule to the Promissory Note, (i) the amount and date of each Loan made by
the Lender to the Borrower pursuant to Section 2.1, (ii) the amount of interest
that accrues on the outstanding principal amount of each outstanding Loan during
each Interest Period, (iii) the date and amount of each payment of interest or
principal made by the Borrower and (iv) the balance of the principal amount of
all outstanding Loans, including unpaid and accrued interest, if any, as of the
end of each Interest Period, provided that the failure of the Lender to record
such information or any error therein shall not in any manner affect the
validity or enforceability of the obligation of the Borrower to repay the Loans
(together with interest and other amounts, if any, due and payable hereunder).
The schedule to the Promissory Note maintained by the Lender shall conclusively
be presumed to be accurate and complete absent manifest error.

2.5 Payments of Principal and Interest. The Borrower shall make all payments of
principal and interest or other amounts, if any, that are required to be made
under this Loan Agreement by wire, electronic or interbank transfer of
immediately available funds to an account or accounts designated by the Lender.
Any payments received by the Lender from the Borrower shall first be applied to
any unpaid interest and other amounts, if any, that are then due and payable
with the remainder of such payments to be applied to the unpaid principal amount
of the Loan.

ARTICLE 3

INTEREST

3.1 Interest. Interest shall accrue on the unpaid principal amount of the Loans
at a rate equal to the sum of (i) the one (1) month term, London Interbank
Offered Rate (LIBOR Rate) for dollar deposits, as published by Bloomberg (or if
Bloomberg no longer publishes such rate, then as published by the Financial
Times of London) on the first Business Day of such Interest Period, plus (ii) a
premium of one hundred seventy-five basis points (1.75%) or such lower premium
that would be applicable to a one-month LIBOR based borrowing under the Credit
Facilities. Interest shall be calculated for each Interest Period on the daily
principal balance of the Loan outstanding during such Interest Period on the
basis of a year of 360 days for the actual number of days elapsed. The Lender’s
determination of the applicable rate and interest calculation shall conclusively
be presumed accurate absent manifest error.

 

2



--------------------------------------------------------------------------------

3.2. Interest Payments. The Borrower shall pay interest in arrears on the last
day of each Interest Period; provided, however, that (i) any interest accrued
pursuant to Section 3.3 shall be payable on demand and (ii) in the event of a
repayment demand by the Lender or an optional prepayment by the Borrower of the
entire amount or a portion of the Loans outstanding in accordance with Article
2, accrued and unpaid interest on the Loans or such portion thereof shall be
payable on the date of repayment.

3.3 Delinquent Payments. Notwithstanding the foregoing, if any principal
payment, interest or other amount, if any, required to be paid on any Loan is
not paid when due and payable hereunder, such overdue amount shall bear
interest, after as well as before judgment, on the basis of a year of 360 days
for the actual number of days elapsed through the date of payment, at a rate per
annum equal to two percentage points (2.00%) plus the interest rate otherwise
payable on the principal balance of such Loan as provided in Section 3.1.

ARTICLE 4

WARRANTIES

Each Party hereby represents and warrants to the other, as of the Effective
Date, that:

4.1 Organization; Powers. Such Party (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all the requisite power and authority to carry on its business as now conducted
and (c) except where the failure to be so qualified or in good standing would
not reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

4.2 Authorization; Enforceability. The execution, delivery and performance by
such Party of this Loan Agreement and the other Loan Documents are within such
Party’s corporate or limited partnership powers, as applicable, and have been
duly authorized by all necessary corporate or limited partnership action, as
applicable. This Loan Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Party
that is a party thereto. This Loan Agreement constitutes, and each other Loan
Document when so executed and delivered will constitute, a legal, valid and
binding obligation of each Party that is a party thereto, enforceable against
such Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Party of this Loan Agreement and each other Loan Document to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate in any material respect any law or regulation or any order of any

 

3



--------------------------------------------------------------------------------

Governmental Authority, in each case, applicable to or binding upon such Party
or any of its property, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Party, or by which
any property or asset of such Party is bound, except to the extent that a
Material Adverse Effect would not reasonably be expected to result therefrom and
(d) will not violate the organizational documents of such Party.

ARTICLE 5

COVENANTS

From and after the Effective Date and until the principal, interest and other
amounts, if any, payable hereunder by Borrower have been paid in full (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made), the Borrower covenants and agrees with the
Lender that:

5.1 Existence; Conduct of Business. The Borrower will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except to the extent that the failure to
maintain and preserve the same would not reasonably be expected to result in a
Borrower Material Adverse Effect.

5.2 Payment of Taxes and other Obligations. The Borrower will pay its Tax
liabilities and other governmental obligations which, if unpaid, would
reasonably be expected to result in a Lien upon any property of the Borrower
before the same shall become delinquent or in default, except to the extent that
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings or (b) the failure to make such payment would not
reasonably be expected to result in a Borrower Material Adverse Effect.

5.3 Maintenance of Properties; Insurance. The Borrower will (a) maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and subject
to such self-insured retentions as is reasonably necessary, in the judgment of
the Borrower after taking into account the nature and size of the Borrower’s
operations and business, to adequately protect the Borrower’s properties and
assets and insure the Borrower against risks customarily insured against in the
Borrower’s industry.

5.4 Books and Records; Inspection Rights. The Borrower will maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP, consistently applied, shall be made of all financial
transactions and matters involving the assets and business of the Borrower. The
Borrower will permit any representatives designated by the Lender, at the
Lender’s expense (unless an Event of Default has occurred and is continuing, in
which case it shall be at the Borrower’s sole expense) and upon reasonable prior
notice and subject to any applicable restrictions or limitations on access to
any facility or information that is classified or restricted by contract or by
law, regulation or governmental guidelines, to visit and inspect the Borrower’s
properties, to examine and make extracts from the Borrower’s books and records,
and to discuss the Borrower’s affairs, finances and condition with the
Borrower’s officers and independent accountants.

 

4



--------------------------------------------------------------------------------

5.5 Compliance with Laws. The Borrower shall comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so would not reasonably be expected to
result in a Borrower Material Adverse Effect.

5.6 Compliance with Credit Facilities. The Borrower will comply in all material
respects with the covenants, terms and conditions to which it is subject under
the Credit Facilities.

5.7 Use of Proceeds. The Borrower shall use the proceeds from the Loans for
general partnership purposes, which may include, from time-to-time, working
capital requirements, capital expenditures and acquisitions, but may not include
the payment of distributions.

ARTICLE 6

EVENTS OF DEFAULT

If any of the following events (each an “Event of Default”) occur on or after
the Effective Date and prior to the payment in full of all principal and
interest on the Loans and other amounts, if any, payable hereunder (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made):

6.1 the Borrower fails to make any payment on the principal of any Loan when and
as the same shall become due and payable hereunder;

6.2 the Borrower fails to make any interest payment on any Loan or fails to make
any other payment, if any, required to be under this Loan Agreement (other than
an amount referred to in Section 6.1), when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of 10 days
after the Borrower receives written demand for payment from the Lender;

6.3 any representation or warranty made by the Borrower in this Loan Agreement
or any other Loan Document shall prove to have been inaccurate when made without
giving effect to any materiality or Material Adverse Effect qualifier contained
therein;

6.4 the Borrower fails to observe or perform any covenant or agreement contained
in this Loan Agreement or other Loan Document, and such failure shall continue
unremedied for a period of 30 days after receipt of notice thereof from the
Lender to the Borrower;

6.5 an involuntary proceeding is commenced, or an involuntary petition is filed,
in any court of competent jurisdiction seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered by such
court;

6.6 the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section

 

5



--------------------------------------------------------------------------------

6.5, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, conservator or similar official for the Borrower or for a substantial
portion of its assets, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action for
the purpose of effecting any of the foregoing;

6.7 the Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due; or

6.8 any event of default occurs and is continuing under the Credit Facilities.

then, and in every such event the Lender may, upon written notice to the
Borrower, declare the principal amount of each Loan then outstanding (together
with all accrued and unpaid interest thereon, and other amounts, if any,
required to be paid hereunder) due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE 7

MISCELLANEOUS

7.1 Notices. (a) All notices and other communications required or permitted to
be provided under this Loan Agreement or any other Loan Document shall be in
writing and shall be sent by hard copy delivery by hand or overnight courier
service, mailed by certified or registered mail, as follows:

 

  (i)

if to the Borrower, to:

c/o Tesoro Logistics GP, LLC

200 E. Hardin Street

Findlay, Ohio 45840

Attention: Vice President, Finance

 

  (ii)

if to the Lender, to:

539 S. Main St.

Findlay, Ohio 45840

Attention: Chief Financial Officer.

(b) Any Party may change its address for notices hereunder by providing notice
to the other Party hereto in accordance with this Section 7.1. Notices shall be
deemed to have been given when received.

7.2 Waivers; Amendments. No failure or delay by the Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver or amendment or
other modification of any provision of this Loan Agreement will be effective
except as agreed to in writing by the Borrower and the Lender.

 

6



--------------------------------------------------------------------------------

7.3 Expenses. The Borrower shall pay all reasonable and documented out of pocket
expenses incurred by the Lender, including the reasonable attorney fees, in the
preparation and administration of this Loan Agreement and any amendments,
modifications or waivers of the provisions hereof, or in connection with the
enforcement or protection of the Lender’s rights hereunder.

7.4 Indemnity. The Borrower shall indemnify the Lender and any of its affiliates
(excluding the Borrower and its subsidiaries) against, and hold the Lender
harmless from, any and all losses, claims, judgments, damages, settlements,
liabilities, obligations and costs and expenses, including reasonable defense
expenses and attorney fees (collectively, “Losses”), incurred by the Lender
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Loan Agreement or any other Loan Document, the performance by
the Parties of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the
enforcement of the Lender’s rights under this Loan Agreement or other Loan
Document, (iii) the making of the Loans or the use of the proceeds therefrom or
(iv) any actual or prospective claim, suit, cause of action, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory brought against or otherwise involving the
Lender (a “Covered Proceeding”); provided; however, that the foregoing indemnity
shall not be available to the extent that such Losses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to arise out of the
willful misconduct or gross negligence of the Lender. The Borrower shall
promptly upon demand reimburse the Lender for any costs and expenses (including
reasonable defense costs and attorney fees) incurred in any Covered Proceeding,
provided that the Lender undertakes in writing to repay any such costs or
expenses so reimbursed upon a final, non-appealable judgment of a court of
competent jurisdiction finding that the Lender is not entitled to
indemnification with respect to such Covered Proceeding.

7.5 Successors and Assigns. The provisions of this Loan Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided, however, that the Borrower may not assign,
delegate or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).

7.6 No Third Party Beneficiaries. Nothing in this Loan Agreement, expressed or
implied, shall be construed to confer upon any person or entity other than the
Parties and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or by reason of this Loan Agreement.

7.7 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein or in any other Loan Document shall be considered to have
been relied upon by the Lender and shall survive the execution and delivery of
this Loan Agreement and the making of any Loan, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any incorrect representation or warranty at the time
of making any Loan or entering into the Loan Document, and shall continue in
full force and effect until the expiration of earlier termination of this Loan
Agreement and repayment in full by the

 

7



--------------------------------------------------------------------------------

Borrower of the principal balance (together with accrued interest and other
amounts, if any, payable hereunder) of all Loans made hereunder, at which time
all covenants, agreements, representations and warranties will automatically,
without any further action by the Parties, terminate and be of no further force
and effect except as with respect to any claims for indemnification arising out
of events occurring prior to the effective date of such termination.

7.8 Counterparts; Integration. This Loan Agreement and the other Loan Documents
may be executed in counterparts, each of which shall constitute an original, but
all of which when taken together shall constitute a single contract. This Loan
Agreement and the other Loan Documents constitute the entire agreement among the
Parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

7.9 Severability. Any provision of this Loan Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7.10 Right of Setoff. If an Event of Default has occurred and is continuing, the
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any or all of the
existing payment obligations of the Lender or any of its Affiliates to the
Borrower against any or all of the obligations of the Borrower which are then
due and payable under this Loan Agreement. The Lender agrees to promptly notify
the Borrower after any such setoff; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.

7.11 Governing Law; Jurisdiction; Consent to Service of Process. (a) This Loan
Agreement and the other Loan Documents shall be construed in accordance with and
governed by the law of the State of Ohio.

(b) Each party hereto hereby irrevocably and unconditionally submits to the
exclusive personal jurisdiction of any United States District Court for the
Northern District of Ohio, or if such court is not permitted to adjudicate such
matter under federal law, to any Ohio state court of first impression, in any
action or proceeding arising out of or relating to this Loan Agreement, any
other Loan Document or the transactions contemplated hereby or thereby, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined solely in
such courts. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Loan Agreement, any other Loan Document or
the transactions contemplated hereby or thereby in any court referred to in
paragraph (b) of this Section 7.11. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

8



--------------------------------------------------------------------------------

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.1 above. Nothing in this Loan Agreement will
affect the right of any Party to this Loan Agreement to serve process in any
other manner permitted by law.

7.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.

7.13 Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Loan Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Loan
Agreement.

7.14 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Loan, together with all fees,
charges and other amounts, if any, which are treated as interest on the Loan
under applicable law shall exceed the maximum lawful rate (the “Maximum Rate”)
which may be contracted for, charged, taken, received or reserved by the Lender
holding the Loan in accordance with applicable law, the rate of interest payable
in respect of the Loan hereunder, together with all fees, charges and other
amounts payable in respect thereof, shall be limited to the Maximum Rate.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Loan Agreement as of
the Effective Date.

 

MARATHON PETROLEUM CORPORATION By:  

/s/ Thomas Kaczynski

  Thomas Kaczynski   Vice President, Finance and Treasurer ANDEAVOR LOGISTICS LP
By:   Tesoro Logistics GP, LLC, its General Partner By:  

/s/ Andrew Woodward

  Andrew Woodward   Vice President, Finance



--------------------------------------------------------------------------------

APPENDIX A

DEFINITION OF TERMS

Introductory Note—Construction. Whenever the context requires, the gender of all
words used in this Loan Agreement includes the masculine, feminine and neuter
and terms defined in the singular have the corresponding meanings in the plural,
and vice versa. Except as this Loan Agreement otherwise specifies, all
references herein to any law, are references to that law (and any rules and
regulations promulgated thereunder), as the same may have been amended. The word
“includes” or “including” means “including, but not limited to,” unless the
context otherwise requires. The words “shall” and “will” are used
interchangeably and have the same meaning. The words “this Loan Agreement,”
“hereof,” “hereby,” “herein,” “hereunder” and similar terms in this Loan
Agreement refer to the relevant agreement as a whole and not any particular
Section or Article in which such words appear. If a word or phrase is defined,
its other grammatical forms have a corresponding meaning. Whenever this Loan
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified. Time periods within or following which any
payment is to be made or an act is to be done shall be calculated by excluding
the day on which the time period commences and including the day on which the
time period ends. Unless specifically provided for in this Loan Agreement, the
term “or” shall not be deemed to be exclusive. References to a person are also
to its successors and/or permitted assigns, if any. All exhibits and annexes
attached to this Loan Agreement constitute a part of this Loan Agreement and are
incorporated herein for all purposes. All references to currency in this Loan
Agreement shall be to, and all payments required under this Loan Agreement shall
be paid in, lawful currency of the United States.

Definitions.

“Borrower” has the meaning set forth in the preamble.

“Borrower Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower, (b) the
ability of the Borrower to perform its obligations under the Loan Documents or
(c) the rights and remedies of the Lender under the Loan Documents.

“Covered Proceeding” has the meaning set forth in Section 7.4.

“Credit Facilities” means that certain Third Amended and Restated Credit
Agreement, dated as of January 29, 2016, as amended, and that certain Credit
Agreement, dated as of January 29, 2016, as amended, by and among the Borrower,
as borrower, Bank of America, N.A., as administrative agent, and the various
financial banking institutions that are lending parties thereto, as each may be
further amended, amended and restated, supplemented, modified, replaced or
superseded.

“Effective Date” has the meaning set forth in the preamble.

“Events of Default” has the meaning set forth in Article 6.



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof; provided, however, that such term shall not
include any entity or organization that is engaged in industrial or commercial
operations and is wholly or partly owned by any government, to the extent that
such entity or organization is acting in a commercial capacity.

“Interest Period” means each successive calendar month during which any
principal amount or interest on the Loans is outstanding.

“Lender” has the meaning set forth in the preamble.

“Lender Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property or financial condition of the Lender or (b) the
ability of the Lender to perform its obligations under the Loan Documents.

“Loan” has the meaning set forth in Section 2.1.

“Loan Agreement” has the meaning set forth in the preamble.

“Loan Documents” means collectively, the Loan Agreement, the Promissory Note and
each other ancillary agreement, certificate, instrument or other document
required or contemplated to be executed in connection with the Loan Agreement or
any Loan.

“Losses” has the meaning set forth in Section 7.4.

“Material Adverse Effect” means a Borrower Material Adverse Effect or a Lender
Material Adverse Effect, as applicable.

“Maturity Date” has the meaning set forth in Section 2.2.

“Maximum Rate” has the meaning set forth in Section 7.14.

“Party” has the meaning set forth in the preamble.

“Promissory Note” has the meaning set forth in Section 2.4

“Tax” means (i) any and all federal, state, provincial, county, local or foreign
taxes or levies of any kind and any and all other like assessments, customs,
duties, imposts, charges or fees, including income, gross receipts, ad valorem,
value added, excise, real property, personal property, escheat, asset, sales,
use, franchise, license, payroll, transaction, capital, capital gains, net
worth, withholding, estimated, social security, utility, workers’ compensation,
severance, disability, wage, employment, production, unemployment compensation,
occupation, premium, windfall profits,



--------------------------------------------------------------------------------

transfer, gains, alternative or add-on minimum, stamp, documentary, recapture,
business license, business organization, environmental, profits, lease, or other
taxes or other charges imposed by or on behalf or payable to any Governmental
Authority, together with any interest, fines, penalties, assessments, or
additions resulting from, attributable to, or incurred in connection with any of
the foregoing (whether or not disputed) and (ii) any transferee or other
secondary or non-primary liability or other obligations with respect to any item
in clause (i) above, whether such liability or obligation arises by assumption,
operation of law, contract, indemnity, guarantee, as a successor or otherwise).